Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

1.	This action is in response to the amendment filed August 22, 2022. Claims 1-2 and 16 were amended, claims 21-25 were cancelled and claims 26-27 were added, rendering claims 1-4, 7-8, 11-16, 18-20 and 26-27 pending, with claims 16 and 18-20 withdrawn as a non-elected invention.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Restriction
3.	Newly submitted claim 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: An electronic display component is a different invention than a cover substrate.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	Claim Rejections – 35 USC § 103(a)


4.	Claims 1, 7-8, 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adelmann (U.S. 2017/0222683). 
Adelmann discloses a case for an electronic device having a fiberglass layer (paragraph 59) where the case can have configurations where one or more of front member and/or back member may each include a first layer and second layer. The first layer can be made of a relatively hard material (hard-coat layer) which can be made of a polymeric material (paragraph 59).  Adelmann does not appear to explicitly teach the pencil hardness of the layers; however, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the case is carried out using material which is substantially identical to those disclosed by applicants. Therefore the case discussed above would be expected to meet the claimed pencil hardness, as in claim 1.
	Concerning claims 7-8, Adelmann does not disclose the thickness of the fiberglass layer; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.
	Concerning claim 11, Adelmann does not explicitly disclose the bend radius, 
however, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the case is carried out using material which is substantially identical to those disclosed by applicants. Therefore the case discussed above would be expected to meet the claimed bend radius.
	Concerning claim 12, Figures 1-2 shows a topmost exterior surface comprising a flat central area and a curved peripheral area disposed around at least a portion of the flat central area.
Concerning claim 13, Adelmann does not explicitly disclose the elastic modulus,
however, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the case is carried out using material which is substantially identical to those disclosed by applicants. Therefore the case discussed above would be expected to meet the claimed elastic modulus.
Concerning claim 14, Adelmann does not explicitly disclose the refractive index, however, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the case is carried out using material which is substantially identical to those disclosed by applicants. Therefore the case discussed above would be expected to meet the claimed refractive index.
Concerning claim 15, Adelmann does not explicitly disclose the impact resistance, however, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the case is carried out using material which is substantially identical to those disclosed by applicants. Therefore the case discussed above would be expected to meet the claimed impact resistance.

Claim Objection

5.	Claims 4 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited cover substrate further including a second refractive index is 0.05 or less.  The closest prior art does not teach or suggest the recited cover substrate further including where the polymeric hard coat layer comprises inorganic organic hybrid polymeric materials, or aliphatic or aromatic hexafunctional urethane acrylates.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Allowable Claims

6.	Claims 2-3 are allowed. The prior art of record does not teach or suggest the recited cover substrate further including an optically transparent adhesive layer disposed on the optically transparent fiberglass composite layer and bonding the optically transparent hard-coat layer to the optically transparent fiberglass composite layer.  The prior art of record does not teach or suggest the recited cover substrate further including a second refractive index is 0.05 or less.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Response to Arguments

7.	Applicant’s arguments of the rejection made under 35 U.S.C. 112(b) have been considered, and the rejection is withdrawn due to Applicant’s arguments and amending claim 12 to more particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	The rejection made under 35 U.S.C. 102(a)(1) as being anticipated by Adelmann (U.S. 2017/0222683) is withdrawn due to Applicant amending claim 1 to include a “polymeric hard-coat layer having a pencil hardness higher than that of the fiberglass composite layer”. 
	Applicant’s arguments of the rejection made under 35 U.S.C. 103(a) as being unpatentable over Adelmann (U.S. 2017/0222683) has been considered; however, is unpersuasive.  Applicant argues Adelmann does not disclose an optically transparent fiberglass composite layer or optically transparent polymeric hard coat layer.  In response to Applicant’s arguments, Adelmann discloses a case for an electronic device having a fiberglass layer (paragraph 59) where the case can have configurations where one or more of front member and/or back member may each include a first layer and second layer. The first layer can be made of a relatively hard material (hard-coat layer) which can be made of a polymeric material (paragraph 59).  Adelmann does not appear to explicitly teach the pencil hardness of the layers; however, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the case is carried out using material which is substantially identical to those disclosed by applicants. Therefore the case discussed above would be expected to meet the claimed pencil hardness.

Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781